Atkinson, J.
1. When this ease was formerly before the Supreme Court (Babcock Lumber Co. v. Johnson, 120 Ga. 1030, 48 S. E. 438), rulings, were made which are conclusive in the case, where applicable. The petition was held to be deficient in certain particulars. By amendment, the deficiencies there pointed out having been met and cured, it was error, under the principles then announced, to sustain a demurrer and. dismiss the action.
2. None of the grounds of special demurrer were meritorious.

Judgment reversed.


All the Justices concur.

Action for damages. Before Judge Worrill. Miller superior court. September 13, 1907.
Pottle & Glessner and William I. Geer, for plaintiff.
Bush & Stapleton and Russell & Hawes, contra.